Citation Nr: 1220106	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for psychiatric disability other than PTSD, diagnosed as anxiety disorder, not otherwise specified (NOS) and major depressive disorder in partial remission. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2003 rating decision in which the RO denied service connection for PTSD.  In October 2003, the Veteran filed a notice of disagreement (NOD).  In January 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2004. 

In his December 2004 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A February 2005 letter informed him that his hearing was scheduled in March 2005.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  In April 2005, the Veteran's representative submitted a statement indicating that the Veteran failed to appear due to weather conditions, and requested that the Board hearing at the RO be rescheduled.  However, in correspondence received in December 2006, the Veteran cancelled his hearing request.  Yet, in January 2007, the Veteran's representative again requested a hearing before a Veterans Law Judge by way of videoconference.  One month later, in February 2007, correspondence received from the Veteran indicated his wish to withdraw his request for a hearing and his desire to have his appeal considered on the record.  No further communication has been received related to the Veteran's hearing request.  

In July 2007, the Board remanded, inter alia, the claim for service connection for PTSD, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC continued to deny the claim (as reflected in a June 2010 supplemental SOC (SSOC)) and returned this matter to the Board.

In January 2011, the Board, again, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  

In the remand, the Board pointed out that the RO originally adjudicated the matter on appeal as service connection for PTSD.  However, in light of the diagnoses of psychiatric disorders other than PTSD of record-specifically, anxiety disorder, not otherwise specified (NOS), and major depressive disorder in partial remission-and the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the claim on appeal as one for service connection for an acquired psychiatric disorder to include PTSD.  

After completing the requested development, the AMC continued to deny the claim on appeal (as reflected in the January 2012 SSOC) and returned the matter to the Board for further appellate consideration.

Because the Board has determined that different dispositions are warranted with respect to the matter of service connection for PTSD, and matter of service connection for psychiatric disability other than PTSD, the Board has now characterized the appeal as encompassing both matters set for on the title page.

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claim for service connection for an acquired psychiatric disorder other than PTSD, diagnosed as anxiety disorder, not otherwise specified (NOS), and major depressive disorder in partial remission, is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  While the objective evidence does not indicate that the Veteran engaged in combat with the enemy during service, there is credible evidence that corroborates that his unit was exposed to enemy attacks during his tour of duty in Vietnam that resulted in casualties and deaths.

3.  Although the record reflects a diagnosis of PTSD, the weight of the competent, persuasive medical evidence indicates that the Veteran does not meet the diagnostic criteria for service-related PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a May 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2003 rating decision reflects the initial adjudication of the claim after issuance of the May 2003 letter.  

Post rating, March 2006 and October 2007 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 and October 2007 letters, and the opportunity for the Veteran to respond, the November 2006, June 2010, and January 2012 supplemental SOCs (SSOCs) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of the March 2010 and February 2011 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2004 RO hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

In this case, however, VA has developed the record to corroborate the occurrence of the Veteran's claimed in-service stressor that he was part of a unit under enemy attack during his tour in Vietnam.  The RO researched the Veteran's military personnel records, as well as the Veteran's unit history by way of an inquiry with the United States Armed Service Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)).  In January 2010, notations were made in the record confirming that the Veteran's alleged stressor had been corroborated.  See Souzzi v. Brown, 10 Vet. App. 307   (1997);  Pentecost v. Principi, 16 Vet. App. 124 (2002).  Therefore, as the only remaining question is whether the Veteran has PTSD as a result of his verified stressor, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

Considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of service-related PTSD, and that, therefore, the claim must be denied. 

During a March 2005 Vet Center intake interview, the Veteran reported having adjustment issues following his tour in Vietnam.  He reported no delusions, disorganized thinking, or hallucinations, and no suicidal or homicidal ideation.  The Veteran self-reported that upon hearing the sound of helicopters, he remembers the wounded being flown up in Vietnam.  The Veteran's memories and intrusive thoughts were the only PTSD symptom reported at that time.  No diagnosis was made.

The Veteran initially sought mental health treatment through VA in May 2005 following a positive PTSD screen with his primary care physician.  During the intake consultation, he reported increased anxiety and re-experiencing events.  The Veteran also reported seeing shadows and hearing shouting or the sound of equipment.  Nightmares were also reported at this time, which impairs his sleep.  The Veteran reported avoiding crowds and news.  The examiner noted a diagnosis of PTSD, chronic, and suggested that the Veteran would be referred for additional evaluation and medication.  A June 2005 clinical note shows that the Veteran was evaluated for the noted diagnosis of PTSD, but assessed and medicated related to anxiety and depression.  Further VA outpatient records note PTSD as an ongoing diagnosis, but do not discuss the basis for the diagnosis.  A January 2006 note again suggests that the medication used is for treatment of anxiety and depression.

In November 2005, a private psychologist submitted a statement in support of the Veteran's claim.  Initial treatment was noted as having occurred in May 2005.  The physician opined that a diagnosis of PTSD was appropriate in accordance with the DSM-IV, because of the intrusive recollections and frequent nightmares and flashbacks.  The note suggested that the Veteran avoided trauma related material, and that he was hypervigilent.  The same physician submitted a follow-up statement in April 2007.  This report suggested increased symptoms related to anxiety and depression.  The doctor again noted nightmares and flashbacks, with avoidance of trauma-related material, and hyperarousal.

In March 2010, the Veteran was afforded a VA examination to assess the appropriateness of a PTSD diagnosis.  The examiner interviewed the Veteran for 90 minutes and reviewed the claims folder and medical record.  The examiner confirmed that criterion A for a PTSD diagnosis was met with the Veteran's description of his in-service stressors, and his feelings of horror at the time.  The examiner conducted the clinically administered PTSD interview (CAPS), and noted the Veteran's score of 41, which meets the threshold criteria for PTSD, but also noted that the Veteran did not meet the criteria for avoidance in the numbing system, which reportedly excludes him from meeting the criteria under DSM-IV for a PTSD diagnosis.  The examiner elaborated on this detail as follows.  The Veteran endorsed some avoiding in numbing symptoms, including avoiding thoughts or feelings with moderate impact and detachment from others around him.  These avoidance symptoms, however, do no rise to the level of that required to meet the full diagnostic criteria for PTSD.  The examiner did, however, confirm that the diagnostic criteria were met for major depressive disorder, which was noted years earlier during treatment for a general medical condition.

March 2010 VA clinical notes continue similar assessment of the Veteran's mental disorder.  In particular, symptoms such as sleep disturbance, anxiety and depression were treated.  He continued to report that he kept himself busy in order to avoid intrusive thoughts about his stressor experiences (a similar level of avoidance reported to the VA examiner, which did not meet the diagnostic criteria for PTSD).  Nonetheless, PTSD was continued as the reported diagnosis in the clinical record.  

In January 2011, the Board again remanded this matter for re-examination, taking into consideration the new regulation pertaining to PTSD.  

Pursuant to the remand, the Veteran underwent VA examination in February 2011.  At that time, the noted symptoms were daily intrusive thoughts, as well as nightly dreams/nightmares, and hyperarousal.  As to avoidance, the VA examiner described the Veteran's characterization of his avoidance as vague, in that he reported not discussing his experience with buddies, and that he avoids crowded places.  The examiner also noted, however, that the Veteran did not report avoidance to the level that the Veteran is solitary or isolated.  There was also no evidence of anhedonia, in that even though the Veteran stopped working, he continues to work on cars as a hobby.  He also reported to the examiner that while he generally keeps to himself, he did that prior to going to Vietnam.  Testing at the time of this examination was not useful in rendering a diagnosis, because the Veteran expressed concentration problems and was noted to answer various forms of the same question with quite different answers.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The Veteran based this conclusion on the review of the treatment notes, which do not show the full criteria of PTSD being met, and also based upon the two VA examinations.  The examiner assessed the Veteran as having met the criteria for anxiety disorder, not otherwise specified (NOS), and major depressive disorder in partial remission, and confirmed that the criteria are not met for PTSD under the DSM-IV.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds that the February 2011 VA psychologist's conclusion that the Veteran does not meet-and and has not, at any point during the pendency of this appeal met-the full criteria for a PTSD diagnosis is the most probative, competent opinion on this point.  The psychologist's diagnosis was based upon full consideration of the Veteran's service and post-service records, both the paper claims folder and the electronic record, including the Veteran's credible assertions, as well as supported by a thoroughly-stated rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The psychologist also considered the Veteran's first VA examination in March 2010, as well as the clinical mental health treatment records, and discussed the problems with the diagnoses of PTSD contained in those clinical records (for example, the PTSD symptoms noted throughout the course of the appeal, including documentation of avoidance symptoms, do not meet the full criteria for PTSD despite the diagnosis noted in private and VA clinical records).  The Veteran's reported vague avoidance symptoms were clearly described as not meeting the DSM-IV criteria for PTSD.  Thus, the Board accepts this opinion as probative evidence on the question of diagnosis. 

By contrast, the Board has accorded little probative weight to the assessments of PTSD reflected in clinical treatment reports of record.  None of the assessments include any explanation as the basis/es for any such assessment, or otherwise indicates conformity to the  DSM-IV criteria.  Moreover, to whatever extent any assessment does not reflect an actual opinion by a competent professional, and merely constitutes a reiteration of the Veteran's own self-reported history, such assessment is not competent evidence as to diagnosis, as is entitled to no probative weight.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence). 

In short, the most persuasive, competent evidence weighs against the existence of a current diagnosis of service-related PTSD, and ultimately, the claim, for service connection for that claimed disability. 

As the preponderance of the competent evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established.  See 38 C.F.R. § 3.304(f). 

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran meets the diagnostic criteria for PTSD, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, the fundamental matter upon which this claim-competent diagnosis of service-related PTSD in conformity with the DSM-IV criteria-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative diagnosis of PTSD.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted. 

As noted in the Introduction, above, the record also raises the matter of service connection for an acquired psychiatric disorder other than PTSD, diagnosed as anxiety disorder, NOS, and major depressive disorder in partial remission.  However, the RO has not explicitly addressed this matter.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).  

The Board also finds that, prior to such adjudication, additional development of this matter is warranted. 

As indicated above, the record includes credible evidence that corroborates that the Veteran's unit was exposed to enemy attacks during his tour of duty in Vietnam that resulted in casualties and deaths, and reports of VA examinations and clinical records reflect ongoing discussion that the Veteran's symptoms of anxiety disorder, NOS, and/or major depressive disorder relate to his experiences in Vietnam.   However, no VA examiner has explicitly addressed the medical relationship, if any, between any psychiatric diagnosis other than PTSD and the Veteran's active service, to particularly include his corroborated Vietnam stressors.  On these facts, the Board finds that such opinion is needed to resolve the claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655  (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for an acquired psychiatric disorder other than PTSD that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-in particular psychological testing, if warranted-should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The psychologist or psychiatrist should clearly identify all current psychiatric disability(ies) other than PTSD (to include previously diagnosed anxiety, NOS, and major depressive disorder).  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service-to include, in particular, his tour in the Republic of Vietnam and his corroborated stressors during that tour.  

In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's contentions.  

The psychologist or psychiatrist should set forth all examination findings and testing results (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for acquired psychiatric disability other than PTSD in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


